Callahan, J.
(dissenting). I dissent upon the ground that an action of the present nature is not one in the “ right of the corporation ” within section 61-b of the General Corporation Law. This is not the kind of action “ which has been the subject of great abuse and malodorous scandal.” See message of Governor dated April 9,1944, in approving the bill enacting this law (L. 1944, ch. 668).
Dore and Cohn, JJ., concur with Peck, P. J.; Callahan, J., dissents, in opinion.
Order affirmed, with $20 costs and disbursements to respondent. [See 281 App. Div. 745.]